Title: From George Washington to John Hurt, 25 September 1781
From: Washington, George
To: Hurt, John


                  
                     sir
                     Williamsburg 25th Septemr 1781
                  
                  I have received your Letter of Yesterday—It is a fact that, by particular Agreement with Sir Hry Clinton, the Chaplains both of the American & British Armies, are exempted from Detention by Capture, or Parole—pleading therefore that Stipulation, I know no Reason the Enemy can have for detaing you a Prisoner of War—or holding you under Parole—but should suppose you at your Liberty—several of their Chaplains have been released without any Compensation.
                  As to Want of Pay—it is the comon Misfortune attending the Army—& which cannot at present be relieved by me—Measures are however, taking to put the Pay of the Troops upon a better Footing, than has for some Time past been experienced.
                  I have found it very difficult to obtain a few Horses which were wanted for myself & some Gentlemen of the French Army—so that it is not in my Power to afford you Assistance in that Respect.
                  
               